To the Members of the Senate
State Capitol
Montgomery, Alabama
Gentlemen:
Pursuant to Senate Resolution 25, you requested the Justices of the Supreme Court, or a majority of them, to give their written opinion as to whether pending Senate Bill 79 is in conflict with Article 4, Section 93, as amended, of the Constitution of Alabama.
I beg leave to advise that a majority of the Justices have been unable to decide the constitutionality in the absence of an adversary proceeding which would develop facts and be submitted on written briefs and oral argument before this Court.
Respectfully submitted,
C. C. TORBERT, Jr., Chief Justice